DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of September 28, 2018, claims 1-8 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. US 20080171794 (hereinafter “Yamamoto”).
With respect to claims 1 and 3, Yamamoto discloses blending a menthol derivative (A) with an emulsion base, and the base includes water (B), alcohols and polyhydric alcohols (C), and esters such as isopropyl myristate, propylene glycol monostearate, and glycerol tricaprate (D) (Abstract; paragraphs [0008]-[0011], [0022], [0023], [0046], [0051]-[0055], [0067], [0068], and [0071]).
The claimed menthyl ether, 2-methyl-4-menthyloxy-2-butanol, represented by formula 
    PNG
    media_image1.png
    183
    259
    media_image1.png
    Greyscale
can be at once envisaged from the disclosure of Yamamoto since the reference discloses the menthol derivative has a formula 
    PNG
    media_image2.png
    182
    195
    media_image2.png
    Greyscale
 in which R is an alkylene group having 2 to 5 carbon atoms which may be substituted with at least one member selected from the group consisting of a methyl group and a hydroxyl group, and n is an integer of 1 to 3 and one of ordinary skill in the art would arrive at the claimed composition when n is 1 and R is an alkylene group with 3 carbon atoms which is substituted with two methyl groups to form the tertiary alcohol (-OH is attached to a saturated carbon atom which has 3 other carbon atoms attached to it).
Regarding claim 2, Yamamoto discloses the emulsion may further comprise animal and vegetable fats and oils such as castor oil or olive oil (paragraph [0046]).
With respect to claims 6 and 7, Yamamoto teaches the menthol derivative has a cool feeling effect and a fragrance-retention effect and the blend of the menthol derivative and emulsion base may be incorporated into a fragrance or cosmetic product, a toiletry product, a bath agent, or a pharmaceutical including facial cosmetics such as an aerosol, a spraying agent, a lotion, an emulsion and a facial mask; makeup cosmetics such as a foundation, a lip stick and an eye shadow; body cosmetics; aromatic cosmetics; skin cleaners such as a makeup remover and a body shampoo; and ointments; and the like (paragraphs [0020], [0027], [0047],[0049], [0051]-[0055], [0067], [0068], and [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 20080171794 (hereinafter “Yamamoto”) as applied to claim 1 above, and in further view of Shefer et al. US 20030198680 (hereinafter “Shefer”).
Claim 4 and the recitation of “A powder composition prepared by drying the emulsion composition of claim 1” refers to a product-by-process claim.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
Regarding claim 4, Yamamoto, as disclosed above, teaches the claimed emulsion composition.  However, Yamamoto does not expressly disclose the blend of the menthol derivative and emulsion base is in powder form.
Shefer 
Based upon the fact that Shefer and Yamamoto similarly teach emulsions comprising menthol derivatives/analogs having a cooling effect (Yamamoto:  paragraphs [0027], [0046], and [0049]), Shefer discloses when the powder is added to a cosmetic product (i.e., deodorant body powders, lip balms, lipsticks, make-up sticks, and underarm deodorant or antiperspirant sticks, body sprays, foot spray, hygiene sprays, feminine napkin sprays, undergarment sprays, lotions, creams, etc.), the formed powder imparts long lasting cooling sensation and/or provides high odor or flavor intensity (Abstract; paragraphs [0002], [0009], [0010], [0033], and [0035]), and Yamamato teaches the menthol derivative has a cool feeling effect and a fragrance-retention effect, keeping a feeling of the product in order to retain its efficacy, the menthol derivative is excellent in compatibility, and the bases and products may be in any form (paragraphs [0002], [0027], [0046], [0047], and [0049]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Shefer, to dry the emulsion of Yamamoto with the expectation of successfully preparing a functional powder product that imparts long lasting cooling sensation and/or high odor or flavor intensity. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. US 20080171794 (hereinafter “Yamamoto”) as applied to claim 1 above, and in further view of Du Reau et al. GB 2294202 (hereinafter “Du Reau”) and Watson GB 1315626 (hereinafter “Watson”).
Regarding claims 5, 7, and 8, Yamamoto, as disclosed above, teaches the claimed emulsion composition.  However, Yamamoto does not disclose a food or drink comprising the emulsion or adding the emulsion to a food or drink.
Du Reau teaches using physiological cooling agents, such as menthane ethers, to form preparations for skin and hair or cooling compositions for application to the skin or oral mucosa.  Suitable menthane ethers have the formula 
    PNG
    media_image3.png
    321
    253
    media_image3.png
    Greyscale
 where X is hydrogen, where R5 is an optionally hydroxyl substituted aliphatic radical containing up to 5 carbon atoms, and “aliphatic” is intended to include any straight-chained, branched-chained or cyclic radical free or aromatic unsaturation (P4, 2nd paragraph-5th paragraph; P5, 2nd paragraph; and P8, 2nd and 3rd paragraph).
Watson teaches compounds having a physiological cooling effect on the skin and on the mucous membranes of the body particularly those of the nose, mouth, throat, and gastrointestinal tract.  These compounds are 3-substituted-p-menthanes of the formula 
    PNG
    media_image4.png
    118
    109
    media_image4.png
    Greyscale
 where X is hydrogen and Y is OCnH2nOH group.  The compounds may be applied to topical or ingestible compositions.  Topical compositions p-menthane will be added to the recipe at a convenient point to produce the desired cooling effect in the final product (P1, L10-14; P1, L40-P2, L10; P3, L14-44; and P4, L6-94).
Given that Yamamoto, Du Reau, and Watson similarly teach menthol derivatives with cool feeling effect as well as preparing topical compositions comprising menthol derivatives for use on skin and hair, preparing oral products and foodstuff with menthol derivatives was well known in the art, as shown in Du Reau and Watson, before the effective filing date of the claimed invention, and the ingredients of the blend of the menthol derivative and the emulsion base of Yamamoto may be edible (paragraphs [0039] and [0046]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blend of menthol Yamamoto into foodstuff and oral compositions with the expectation of successfully preparing an edible product with desirable organoleptic qualities (cooling effect).  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793